Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 15, 1973 and made after a hearing, which, inter alia, found petitioner guilty of untrustworthiness. Determination confirmed and petition dismissed on the merits, with costs. The determination of the Secretary of State was supported by substantial evidence. Hopkins, Acting P. J., Latham and Hawkins, JJ., concur; Martuscello and Shapiro, JJ., dissent and vote to annul the determination and grant the application, with the following memorandum: In our opinion the determination of untrustworthiness was not supported by substantial evidence.